     Case 1:21-cv-00375-PAB Document 5 Filed 02/05/21 USDC Colorado Page 1 of 5


                                                                                      EXHIBIT A


     DISTRICT COURT, COUNTY OF ARAPAHOE
     Arapahoe County Justice Center
                                                           DATE FI ~ED: December 17, 2020 3:57 PM
     7325 S. Potomac Street, Englewood, CO 80112           FILING r1: C9F878CA83D89
     Plaintiff:                                            CASE Nl fMBER: 2020CV32451
     RACHELLE HAMPTON WASHINGTON

     v.

     Defendant:
     W ALMART STORES INC. d/b/a W ALMART                             A COURT USE ONLY A
     NEIGHBORHOOD MARKET #6178

     ATTORNEY FOR PLAINTIFF:
     Name:      Jessica B. Prochaska, Reg. No. 46319                 Case No:
     Address:   Burg Simpson Eldredge Hersh & Jardine, P.C.
                40 Inverness Drive East                              Div:
                Englewood, Colorado, 80112
     Phone No.: (303) 792-5595
     Fax.No.:   (303) 708-0257
     E-Mail:    jRrochaska@burgsimRson.com

                                COMPLAINT AND JURY DEMAND


      COMES NOW, Plaintiff Rachelle Hampton Washington, by and through her attorneys,
 BURG SIMPSON ELDREDGE HERSH & JARDINE, P.C., for her Complaint and Jury
 Demand, states, alleges, and avers as follows:

                                              PARTIES

1.        Plaintiff Rachelle Hampton Washington (hereinafter Plaintiff Hampton Washington) is a
          citizen and resident of Denver County, Colorado, residing at 2101 Quince Street Denver,
          co 80207.
2.        Defendant Walmart Stores Inc., d/b/a Walmart Neighborhood Market #6178 (hereinafter
          "Defendant W almart") at all relevant times was a corporation licensed to do business in
          the State of Colorado with its principal place of business at 702 SW 8th Street, #0555,
          Bentonville, AR 72716, and its registered agent, the Corporation Company is located at
          7700 E. Arapahoe Rd. Suite 220, Centennial, CO 80112-1268.

3.        Upon information and belief, at all times relevant, Defendant W almart was the owner and
          operator in control of the real property located at 10400 East Colfax A venue, Aurora, CO
          80010.
 Case 1:21-cv-00375-PAB Document 5 Filed 02/05/21 USDC Colorado Page 2 of 5




                               .JIJRISDICTION     AND VENIJE

4.    The Court has subject matter jurisdiction over this action pursuant to the Constitution of
      the State of Colorado, Article VI, Section 9.

5.    The Court has personal jurisdiction over Defendant Walmart by virtue of the Defendant's
      operations and presence in Colorado, by its transacting business in or directed at Colorado,
      by its commission of a tortious act that caused injury and damages in Colorado, and/or by
      otherwise purposefully availing itself of the benefits and privileges of Colorado law by
      regular, continuous and systematic contacts with Colorado.

6.    The Court has personal jurisdiction over the Defendant Walmart by virtue of Defendant's
      business operations and location in Colorado and the commission of tortious acts in
      Colorado that caused injury and damages in Colorado to a Colorado resident, all pursuant
      to C.R.S. §13-l-124(1)(b).

7.    Venue is proper in this Court, pursuant to C.R.C.P. 98(c)(5) because the Defendant's acts
      and the resultant injuries to Plaintiff Hampton Washington giving rise to this action
      occurred in Arapahoe County.

                                GENERAL ALLEGATIONS

8.    On or about December 19, 2018 atapproximately5:50p.m., PlaintiffHampton Washington
      was a customer of Defendant W almart's located at Walmart Neighborhood Market #6178
      located at 10400 East Colfax Avenue, Aurora, CO 80010.

9.    At or about that same time and place, Plaintiff Hampton Washington and her two grandsons
      entered through the main entrance of Defendant Walmart's store to shop for groceries.

10.   While Plaintiff Hampton Washington was a customer at the Defendant Walmart's store,
      PlaintiffHampton Washington walked up and down several aisles at Defendant Walmart's
      store, collecting products to purchase.

11.   As Plaintiff Hampton Washington walked through the juice aisle she tripped over a box
      that had been left in the aisle by Defendant Walmart's employees.

12.   As Plaintiff Hampton Washington tripped and fell to the floor, she landed on her left knee
      and right wrist with extreme force.

13.   When Plaintiff Hampton Washington fell, she laid on the floor in pain and was unable to
      get up on her own.

14.   As Plaintiff Hampton Washington laid on the floor, one of her grandsons went to get help
      from a manager.
 Case 1:21-cv-00375-PAB Document 5 Filed 02/05/21 USDC Colorado Page 3 of 5




15.   Defendant Walmart's manager on duty filed an incident report.

16.   Defendant Walmart's manager said they would review the video footage of the incident.

17.   With assistance from the manager and her grandsons, Plaintiff Hampton Washington was
      able to get up and go home.

18.   There was no warning sign in the area near the box or in the aisle to warn Plaintiff
      Hampton Washington of the box on the floor of the aisle.

19.   Defendant Walmart has a responsibility to abide by safe operating procedures and
      company policies, as well as report on conditions perceived to be unsafe, unhealthy, or
      hazardous to the environment for customers to the store.

20.   Defendant Walmart did not remove the unattended box on the floor of the juice aisle prior
      to Plaintiff Hampton Washington's arrival on December 19, 2018.

21.   Defendant Walmart failed to provide any warning to customers of the store walking
      through the juice aisle of the dangerous and hazardous condition on December 19, 2018.

22.   Defendant Walmart failed to properly maintain the clearance of walkway of the juice aisle,
      thereby creating a dangerous and hazardous condition.

23.   As a direct and proximate result of Defendant Walmart's careless, reckless, and negligent
      actions and inactions, Plaintiff Hampton Washington suffered serious bodily injury
      including but not limited to a left knee pain, left leg pain, left ankle pain, hand pain, and
      wrist pain.

24.   As a direct and proximate result of the Defendant Walmart's careless, reckless, and
      negligent actions and inactions, Plaintiff Hampton Washington has suffered economic
      damages including past and future medical expenses, lost wages, and out of pocket
      expenses.

25.   As a direct and proximate result of the Defendant Walmart's careless, reckless, and
      negligent actions and inactions, Plaintiff Hampton Washington has suffered non-
      economic damages including but not limited to, past and future pain and suffering,
      inconvenience, mental and emotional distress, loss of enjoyment of life, and impairment
      of the quality oflife.

26.   As a direct and proximate result of the Defendant Walmart's careless, reckless, and
      negligent actions and inactions, Plaintiff Hampton Washington has suffered and will
      continue to suffer from disfigurement and permanent physical impairment.

                                  CLAIM FOR RELIEF
                         (Premises Liability- Defendant Walmart)

27.   Plaintiff incorporates and re-alleges, by reference, all other paragraphs in this Complaint
 Case 1:21-cv-00375-PAB Document 5 Filed 02/05/21 USDC Colorado Page 4 of 5




      as if fully set forth herein.

28.   With regard to the property on which Plaintiff Hampton Washington was injured,
      Defendant W almart is legally responsible for the condition of the real property where
      Plaintiff Hampton Washington was injured, and/or is legally responsible for the activities
      conducted or circumstances existing on the real property where Plaintiff Hampton
      Washington was injured, and therefore is a "landowner" as defined by C.R.S. § 13-21-
      115.

29.   As a customer of the Walmart Neighborhood Market #6178 store, Plaintiff Hampton
      Washington was an invitee as defined by C.R.S. § 13-21-115.

30.   Defendant Walmart owed a statutory and non-delegable duty to Plaintiff Hampton
      Washington to exercise reasonable care to protect her and other customers against dangers,
      i.e. obstructed walkways on the premises, of which Defendant Walmart knew or should
      have known.

31.   Defendant W almart knew or should have known that the box left unattended in the
      walkway of the juice aisle created a hazardous and dangerous condition to the customers
      walking through the juice aisle.

32.   Defendant W almart breached its duty to exercise reasonable care to protect Plaintiff
      Hampton Washington from dangers of which it knew or should have known by failing to
      ensure that the store, including the floors of the store's aisles, are free from the hazardous
      obstruction of boxes left unattended in an aisle and by failing to warn customers of the
      store of the hazardous obstruction in the aisle.

33.   Defendant Walmart's failure to exercise reasonable care to protect Plaintiff Hampton
      Washington from dangers of which it knew or should have known by failing to maintain
      its store's aisles in a safe condition, by failing to remove the hazardous condition of
      unattended boxes on the floor in the aisles, and by failing to warn its customers of the
      dangerous obstruction of boxes left unattended in an aisle was unreasonable.

34.   Defendant Walmart's failure to exercise reasonable care to protect customers, including
      Plaintiff Hampton Washington, from dangers of which it knew or should have known was
      unreasonable, reckless, and careless.

35.   As a direct and proximate result of the actions and inactions of Defendant Walmart,
      Plaintiff Hampton Washington has suffered past and future economic and non-economic
      damages including, but not limited to, medical expenses, lost wages, out-of-pocket
      expenses, pain and suffering, inconvenience, emotional distress, mental anguish, loss of
      enjoyment oflife, disfigurement, and permanent physical impairment as further described
      herein, the amounts of which will be proven at trial.
Case 1:21-cv-00375-PAB Document 5 Filed 02/05/21 USDC Colorado Page 5 of 5




                                      PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Hampton Washington prays for judgment against Defendant
W almart for relief as follows:

l.         Economic damages, including but not limited to, past and future medical expenses, past
           and future lost wages, and out of pocket expenses;

2.         Non-economic damages, including but not limited to, pain and suffering, loss of
           enjoyment oflife, inconvenience, mental anguish, and emotional distress;

3.         Damages for disfigurement and permanent physical impairment;

4.         All other compensatory damages caused by the Defendant Walmart's actions and
           inactions, to be proven at trial;

5.         Pre-judgment and post-judgment interest as provided for by law;

6.         Attorney fees, costs, and expenses of this action as provided for by law; and

7.         For such other and further relief as the Court deems just and proper.

                              JURY TRIAL DEMAND

           Plaintiff Hampton Washington hereby demands a trial by jury on all issues so
triable.

           Respectfully submitted this 17th day of December, 2020.

                                               BURG SIMPSON
                                               ELDREDGE HERSH & JARDINE, P.C.
                                               (Original signature on file at Burg Simpson
                                               Eldredge Hersh & Jardine. P. C.)



                                               Isl Jessica B. Prochaska
                                               Jessica B. Prochaska, Reg. No. 46319
                                               Attorneys for Plaintiff

           Plaintiff's Address
           2101 Quince Street
           Denver, CO 80207
